Citation Nr: 9911275	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-32 144A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for spondylolisthesis of 
L4-L5 with musculoskeletal low back pain currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Cain, Associate Counsel



INTRODUCTION

The appellant had active service from September 1978 to April 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO) that increased the evaluation for 
spondylolisthesis of L4-L5 with musculoskeletal low back pain 
from 10 to 20 percent disabling.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds, in order to 
ensure proper compliance with law, regulations, and precedent 
opinions of the United States Court of Appeals for Veterans 
Claims (the Court), and additional development of the 
evidentiary record is necessary. 

In November 1997 the appellant claimed that his low back 
disability had gotten worse.  He had previously undergone VA 
examination in November 1996.  In Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997), the Court reminded VA that well settled 
case law holds that when a claimant alleges that a service 
connected disability has worsened since the last examination, 
a new examination may be required to evaluate the current 
degree of impairment.  Thus, as to the facts in this case, 
the duty to assist includes the duty to schedule a more 
current medical examination.  38 C.F.R. § 3.159 (1998); 
Waddell v. Brown, 5 Vet. App. 454 (1993).

The Board also notes that some of the VA outpatient treatment 
records referenced in the Supplemental Statement of the Case 
belong to another individual.  The RO should obtain all of the 
appellant's records of treatment pertaining to the low back 
since the last VA examination, and then schedule him for such 
an examination.  The examination must take into consideration 
any additional functional loss due to pain under 38 C.F.R. 
§ 4.40, or due to weakness, fatigability, incoordination or 
pain on movement 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); see also VAOPGCPREC 23-97, 62 Fed. Reg. 
63604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).  
In DeLuca, the Court held that Diagnostic Codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45, 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based on 
a greater limitation of motion due to pain on use, including 
use during flare-ups.

Accordingly, this case is REMANDED for the following action:


1.  The RO should obtain all records of 
the appellant's treatment by VA since the 
last VA examination.

2.  Following the receipt of any 
additional records, the appellant should 
be afforded VA examination, to include 
orthopedic and neurologic evaluations, 
for the purpose of determining the nature 
and severity of his low back disability.  
A detailed account of his symptoms should 
be obtained as part of the history, and 
the claims file.  In addition to 
addressing the range of motion and, the 
examiner is requested to specifically 
address whether there is functional loss 
due to weakness, excess fatigability, 
incoordination, pain or pain on movement.  
Deluca v. Brown, 8 Vet. App. 202 (1995) 
(medical examination must comply with 
requirements of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 which, in addition to the 
schedular criteria, require the examiner 
to express opinion on whether pain could 
significantly limit functional ability on 
motion during use with acute flare-ups of 
disability and in terms of the degree of 
additional range-of-motion loss due to 
weakened movement, excess fatigability, 
or incoordination). 

3.  The appellant must be given adequate 
notice of the requested compensation 
examination described above.  He is 
advised that failure to report for a 
scheduled examination could result in an 
adverse decision.  If he fails to report 
for an examination, this fact should be 
documented in the claims folder.  A copy 
of all notifications must be associated 
with the claims folder.

4.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination reports to 
ensure that they meet the requirements 
specified above.  If a report is 
deficient in any manner or fails to 
include adequate responses to the 
specific clinical findings/opinions 
requested, it must be returned to the 
examiner for corrective action.  38 
C.F.R. § 4.2 (1998); Stegall v. West, 11 
Vet. App. 268 (1998).

5.  Following the completion of the 
above, the RO should readjudicate the 
claim, considering all relevant schedular 
criteria.  Consideration of evaluation of 
spondylolisthesis of L4-L5 with 
musculoskeletal low back pain under 
38 C.F.R. §§ 4.40 and 4.45 is requested 
and, therefore, must be addressed on 
readjudication.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



